
	
		III
		112th CONGRESS
		1st Session
		S. RES. 146
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2011
			Mr. Ensign (for himself,
			 Mrs. Hutchison, and
			 Mr. Manchin) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that it
		  is not in the vital interests of the United States to intervene militarily in
		  Libya, calling on NATO to ensure that member states dedicate the resources
		  necessary to ensure that objectives as outlined in United Nations Resolutions
		  1970 and 1973 are accomplished, and to urge members of the Arab League who have
		  yet to participate in operations over Libya to provide additional military and
		  financial assistance. 
	
	
		Whereas, on March 28, 2011, President Barack Obama, in an
			 address to the Nation, said … at my direction, America led an effort
			 with our allies at the United Nations Security Council to pass a historic
			 resolution that authorized a no-fly zone to stop the regime’s attacks from the
			 air and further authorized all necessary measures to protect the Libyan
			 people;
		Whereas, in that same address to the Nation, President
			 Obama said he ordered military action to prevent … a massacre that would
			 have reverberated across the region and stained the conscience of the
			 world;
		Whereas, on March 19, 2011, following passage of United
			 Nations Resolution 1973, the United States began conducting air and sea strikes
			 against Libya in what was labeled Operation Odyssey Dawn;
		Whereas President Obama has not sought from Congress
			 authorization for the use of military force against Libya;
		Whereas passage of a non-binding, simple resolution by the
			 Senate is not equivalent to an authorization for the use of military force,
			 passed by both the House and the Senate and signed by the President;
		Whereas Senate Resolution 85 (112th Congress) should not
			 be interpreted as an expression of congressional consent for United States
			 military intervention in Libya;
		Whereas, on March 31, 2011, the United States Armed Forces
			 transferred command of air operations over Libya to the North Atlantic Treaty
			 Organization (NATO) under Operation Unified Protector;
		Whereas, at the time of the transfer to NATO, the United
			 States had conducted 1,206 sorties and launched 216 Tomahawk missiles, while
			 other NATO forces had conducted 784 sorties and launched 7 Tomahawk
			 missiles;
		Whereas the United States Armed Forces have performed and
			 continue to perform their assigned missions brilliantly and have once again
			 demonstrated that they are the best in the world;
		Whereas, prior to the United States transferring command
			 to NATO, President Obama stated, Going forward, the lead in enforcing
			 the no-fly zone and protecting civilians on the ground will transition to our
			 allies and partners, and I am fully confident that our coalition will keep the
			 pressure on Qaddafi’s remaining forces.;
		Whereas, President Obama also stated that the United
			 States would play a supporting role following transition to
			 NATO, and that because of this transition, the risk and cost of this operation
			 would be reduced significantly;
		Whereas, after April 2, 2011, no United States combat
			 aircraft were to fly strike missions over Libya unless specifically requested
			 by NATO;
		Whereas, after April 2, 2011, NATO immediately requested
			 and was granted approval for a 48-hour extension of United States strike
			 aircraft for participation in operations over Libya;
		Whereas United States combat aircraft are currently
			 scheduled to remain on standby in the region, in the event NATO commanders
			 request additional assistance;
		Whereas, Abdel Fattah Younes, head of the rebel forces,
			 stated on April 5, 2011, that NATO has been disappointing and
			 slow in calling in airstrikes, which have allowed Moammar
			 Qaddafi’s military to gain momentum and push back rebel forces;
		Whereas, of the 21 members in the Arab League, only 2
			 countries have contributed any military resources to support United Nations
			 Resolutions 1970 and 1973; and
		Whereas it is in the interest of Arab nations to work with
			 coalition forces to work to end violence, attacks, and abuses of civilians in
			 Libya: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)United States
			 military intervention in Libya, as explained by the President, is not in the
			 vital interests of the United States;
			(2)the President
			 should have consulted with members of Congress prior to committing the United
			 States Armed Forces either independently or as a major part of NATO
			 operations;
			(3)the President
			 should obtain authorization from Congress before providing further military and
			 financial support to operations in Libya and should not assume that such an
			 authorization would equate to the United States Armed Forces leading any future
			 strike or support operations;
			(4)prior to further
			 involvement of United States military personnel or equipment, fellow NATO
			 members and other nations that have a vital interest in the region should agree
			 to provide a substantial portion of the military and financial burdens
			 associated with Operation Unified Protector; and
			(5)members of the
			 Arab League should ensure that all of their military resources are available to
			 enforce United Nations Resolutions 1970 and 1973 (2011).
			
